                     Case:17-03176-jwb         Doc #:73 Filed: 08/20/2021             Page 1 of 3
                                      UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF MICHIGAN




IN RE:   DANA STREUR                                                         CASE NO: BG-17-03176
         14261 BOER RUN                                                      Chapter 13
         HOLLAND, MI 49424                                                   HON. JAMES W. BOYD
                                                                             Filed: June 29, 2017

                                                                             Confirmed:   March 03, 2018




                        TRUSTEE'S MOTION TO DISMISS CHAPTER 13 CASE
         NOW COMES, Barbara P. Foley, Chapter 13 Trustee ("Trustee") and files her Motion to Dismiss for the

following reasons:

         FAILURE TO TURN OVER THE 2020 FEDERAL, STATE AND CITY INCOME TAX RETURNS AND ANY
         REFUNDS

         WHEREFORE, your Trustee respectfully prays:

         A. That this Court enter an Order dismissing the Debtor 's Chapter 13 Case.

         B. That this Court grant such other relief as it finds just and equitable.

         C. Upon dismissal of the Chapter 13 case, the Trustee has cause pursuant to 11 U.S. C. § 349(b) and

             may retain any funds on hand for such time as is necessary to accommodate the dishonor or recall

             period appropriate to the method of payment received.



August 20, 2021                                                      /s/ Barbara P. Foley
                                                                    Barbara P. Foley (P34558)
                                                                    CHAPTER 13 TRUSTEE
                                                                    Po Box 51109
                                                                    Kalamazoo, MI 49005
                                                                    (269)343-0305

This document has been electronically filed with the Court and the Attorney for Debtor and mailed to the Debtor.

Attorney for Debtor:

         JEFFREY D MAPES PLC
         29 PEARL ST NW STE 305
         GRAND RAPIDS, MI 49503
                   Case:17-03176-jwb            Doc #:73 Filed: 08/20/2021             Page 2 of 3

                                      UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF MICHIGAN



DANA STREUR                                                                  CASE NO: BG-17-03176
14261 BOER RUN                                                               Chapter 13
HOLLAND, MI 49424                                                            HON. JAMES W. BOYD
                                                                             Filed: June 29, 2017
                                      NOTICE OF MOTION TO DISMISS

        NOTICE IS HEREBY GIVEN that the Chapter 13 Trustee has filed a Motion to Dismiss in the above

captioned proceeding. A copy of said Motion is attached to this Notice.

        Your rights may be affected. You should read these papers carefully and discuss them with your

attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult

one.)

          The Debtor may file a written objection to the Trustee 's Motion to Dismiss with:




Clerk of the Bankruptcy Court                                      Barbara P. Foley
One Division Avenue N                                              Chapter 13 Trustee
                                                  AND
Room 200                                                           Po Box 51109
Grand Rapids, MI 49503                                             Kalamazoo, MI 49005
                                                                   (269)343-0305

        In compliance with Local Bankruptcy Rule 9013(d) and Federal Rules of Bankruptcy Procedure 9013 and

9014, said written objection shall be filed within thirty (30) days from the date of service of the Trustee 's Motion. If

an objection is filed, a hearing will be held on October 21, 2021 at 9:00 am at the Bankruptcy Court, U.S.

Bankruptcy Court, One Division Ave. NW, 3rd Floor, Courtroom B, Grand Rapids, Michigan. If a proper objection

is not timely filed the Trustee may file with the Court an Affidavit of No Response together with a proposed Order

to Dismiss. The Court shall enter the Order without a hearing upon receipt of the Affidavit.



Served by: CCJ       on: 08/20/2021
              Case:17-03176-jwb       Doc #:73 Filed: 08/20/2021        Page 3 of 3

                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN




IN RE:    DANA STREUR                                           CASE NO: BG-17-03176
                                                                Chapter 13
                                                                HON. JAMES W. BOYD
                                                                Filed: June 29, 2017

                                    PROOF OF SERVICE

     On the date below, I mailed a copy of the TRUSTEE'S MOTION TO DISMISS by regular
first class mail to Debtor and electronic service on Debtor's Attorney .

DANA STREUR
14261 BOER RUN
HOLLAND, MI 49424
JEFFREY D MAPES PLC
29 PEARL ST NW STE 305
GRAND RAPIDS, MI 49503
    I declare that the above statements are true to the best of my information , knowledge, and
belief.


Dated:    August 20, 2021                              /s/ Cindy Collins-Jenkins
                                                       Assistant to Barbara P. Foley
                                                       Chapter 13 Trustee
                                                       PO BOX 51109
                                                       KALAMAZOO, MI 49005
                                                       (269)343-0305
